DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 21 April 2022, claim(s) 1 and 11 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1 and 11 is/are presented in independent form.

No IDS has been received.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 8-11, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (U.S. PGPub No. 2010/0274983 A1) (hereinafter Murphy) in view of Theimer et al. (U.S. PGPub No. 2015/0134626 A1) (hereinafter Theimer) in view of Ghazaleh (U.S. PGPub No. 2018/0285263 A1) (hereinafter Ghazaleh).

As per claim 1, Murphy teaches a method (Murphy at 0004), comprising: 
identifying objects that each include one or more segments to be transferred from a source storage tier to a target storage tier (Murphy at 0032); 
determining, based on the objects identified, a total amount of data to be transferred (Murphy at 0032-33 – the system could not send all of the data without ascertaining the total amount to be transferred; i.e. this is inherent to the operation of Murphy); 
for each of the objects, placing metadata associated with that object in a bucket (Murphy at 0042 and claim 5 – bucket is construed as being inclusive of a metadata index. See generally instant specification at 0014). 

But Murphy does not explicitly disclose:
using a tiering controller to create worker nodes operable to transfer the segments to the target storage tier, wherein a number of worker nodes created is based on the amount of data; or 
transferring, from the source storage tier to the target storage tier, only those segments of the objects not already present in the target storage tier, and the transferring of the segments is performed by the worker nodes.

Murphy does teach the use of “threads to perform transformations” (data transfers), but does not elaborate on that. Murphy at 0065. However Theimer explicitly teaches using a controller to create worker nodes operable to transfer the segments to the target storage tier. Theimer at 0082, 83, and 85. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Theimer into the invention of Murphy in order to use a tiering controller to create worker nodes operable to transfer the segments to the target storage tier. This would have been clearly advantageous as it would enable the transfers of Murphy to be performed in parallel (through the use of multiple threads/worker nodes), thus enabling faster transfer speeds, particularly when transferring to multiple locations. The combination hereinafter MT.

None of the references in the combination MT appear to explicitly disclose:
using a tiering controller to create worker nodes operable to transfer the segments to the target storage tier, wherein a number of worker nodes created is based on the amount of data; or 
transferring, from the source storage tier to the target storage tier, only those segments of the objects not already present in the target storage tier, and the transferring of the segments is performed by the worker nodes. (Emphasis added).

However Ghazaleh does teach using a particular number of worker nodes based on the amount of data to be transferred. Ghazaleh at 0103. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ghazaleh into the combination of MT in order to create a number of worker nodes based on the amount of data to be transferred. This would have been clearly advantageous as it would enable the system to only instantiate those worker nodes/threads that would be most advantageous, thus reducing overhead from extra workers/threads while still parallelizing the data transfer efficiently. The combination hereinafter MTG.

None of the references in combination MTG appear to explicitly disclose:
transferring, from the source storage tier to the target storage tier, only those segments of the objects not already present in the target storage tier, and the transferring of the segments is performed by the worker nodes.
But Murphy does teach performing the transfer from the source storage tier to the target storage tier (Murphy at 0033), and the combination provides the worker nodes by which the transfer would occur (see discussion of Theimer and Ghazaleh supra). It would have been further obvious to one of ordinary skill in the art to design the system to only send the data that is not already present at the target storage tier/location. Murphy has an index listing what data is located at the various storage locations (Murphy at 0042), and it would have been common sense and clearly obvious for one of ordinary skill in the art to implement the combination to consult this index in order to not waste time, bandwidth, and processing resources by sending something to a location at which it is already present. 

As per claim 11, MTG teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations (Murphy at 0062) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claims 3 and 13, MTG does not appear to explicitly disclose the method as recited in claim 1, wherein the workers identify the segments that are to be transferred. Specifically: Murphy does not discuss what threads do what (see Murphy at 0065); Theimer states that retrieval nodes retrieve data records in response to clients or data consumers such as worker nodes but does not discuss what nodes identify the segments to be transferred (Theimer at 0082-83); and Ghazaleh describes the control node is stated as distributing work to worker nodes and that a worker node may perform analysis on a portion of data that is local to the worker node (Ghazaleh at 0107), but does not explicitly state what nodes identify the segments to be transferred. 
One of ordinary skill in the art would have reasonably inferred that Ghazaleh’s control node determines the segments to be transferred and sends the appropriate segments to the worker nodes that then would need to identify the segment within the local storage in order to send it to the control node for collection and organization (id.). 
In the alternative, it would have been obvious to try having the worker nodes identify the segments to be transferred. Someone needs to identify the segments to be transferred in order for the system to operate. In practicality there are only a finite number of options for components in the combination of MTG that could perform this function (worker node or controller node) . It would have been obvious to one of ordinary skill in the art to try the having the worker nodes in the combination MTG perform this task in an attempt to provide a faster, more localized query of segments present at the worker node’s local storage, as a person with ordinary skill has a good reason to pursue the known options within his or her technical grasp. In turn, because the worker node identification when used in the combination MTG has the predicted properties of the faster determination of segments local to worker nodes, it would have been obvious.

As per claims 5 and 15, MTG teaches the method as recited in claim 1, wherein identification of the objects is based on receipt of user input designating those objects (Murphy at 0025). 

As per claims 6 and 16, MTG teaches the method as recited in claim 1, wherein one or more of the segments are stored only temporarily at the target storage tier, and are automatically removed from the target storage tier as a result of satisfaction of a criterion (Murphy at 0057-58 – reallocation occurs automatically based on properties of the backup data and health of storage locations). 

As per claims 8 and 18, MTG teaches the method as recited in claim 1, wherein the bucket is a cold bucket in the source storage tier, and the source storage tier also comprises an active bucket that holds copies of objects that are in the source storage tier, and the source storage tier comprises an active tier, and the target storage tier comprises a cold tier, and the active tier provides relatively faster access to objects stored in the active tier than the target tier provides to objects stored in the target tier (Murphy at 0038 and 0042). 

As per claims 9 and 19, MTG teaches the method as recited in claim 1, wherein the source storage tier comprises a cold tier, and the target storage tier comprises an active tier (Murphy at 0039). 

As per claims 10 and 20, MTG teaches the method as recited in claim 1, wherein transferring the segments to the target storage tier comprises creating a compression region in the target storage tier that includes the segments (Murphy at 0040). 

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Theimer in view of Ghazaleh as applied to claims 1 and 11 above, and further in view of Walsh et al. (U.S. PGPub No. 2019/0317776 A1) (hereinafter Walsh).

As per claims 2 and 12, MTG does not appear to explicitly disclose the method as recited in claim 1, wherein the tiering controller and the workers comprise respective microservices operating as part of a scalable container orchestration system. 
However Walsh teaches a global architecture that fully decomposes into microservices (Walsh at 0005), wherein the global architecture is implemented on a content distribution network that includes tiered storage (Walsh at 0083 and 0085-87). It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Walsh into the combination of MTG in order to implement the tiering controller and the worker nodes as comprising respective microservices operating as part of a scalable container orchestration system. This would have been clearly advantageous as it would make the combination highly scalable and available. See Walsh at 0005.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Theimer in view of Ghazaleh as applied to claims 1 and 11 above, and further in view of Duggal et al. (U.S. PGPub No. 2019/0243547 A1) (hereinafter Duggal).

As per claims 4 and 14, MTG does not appear to explicitly disclose the method as recited in claim 3, wherein the segments are identified based on a comparison of fingerprints of a similarity group with fingerprints included in a slice recipe. However Duggal does teach this. Duggal at 0088 and 0198. It would have been obvious to incorporate the teachings of Duggal into the combination of MTG in order to have the segments are identified based on a comparison of fingerprints of a similarity group with fingerprints included in a slice recipe. This would have been clearly advantageous as it would allow MTG to implement an efficient de-duplication scheme while still maintaining efficient retrievals.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Theimer in view of Ghazaleh as applied to claims 1 and 11 above, and further in view of Aronovich et al. (U.S. PGPub No. 2017/0199894 A1) (hereinafter Aronovich).

As per claims 4 and 14, MTG does not appear to explicitly disclose the method as recited in claim 3, wherein the segments are identified based on a comparison of fingerprints of a similarity group with fingerprints included in a slice recipe. However Aronovich does teach the use of a similarity groups with fingerprints included in a slice recipe. Aronovich at 0023, 24, and 28. Aronovich further describes identifying processors storing slices responding with information of the storage blocks (segments) storing the relevant data. Aronovich at 0059-60. It would have been obvious to incorporate the teachings of Aronovich into the combination of MTG in order to have the segments are identified based on a comparison of fingerprints of a similarity group with fingerprints included in a slice recipe. This would have been clearly advantageous as it would allow MTG to implement an efficient de-duplication scheme while still maintaining efficient retrievals.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Theimer in view of Ghazaleh as applied to claims 1 and 11 above, and further in view of Singh et al. (U.S. PGPub No. 2020/0371704 A1) (hereinafter Singh).

As per claims 7 and 17, MTG does not appear to explicitly disclose: the method as recited in claim 1, further comprising performing a garbage collection process that periodically releases any unreferenced structures in the active tier. However, Singh does teach this. Singh at Figure 3 and corresponding description (particularly Singh at 0040). It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Singh into the combination of MTG in order to perform a garbage collection process that periodically releases any unreferenced structures in the active tier. This would have been clearly advantageous as it would aid in the designation of items to be moved to colder storage or be deleted, thus improving the functioning of the combination through more efficient use of available storage.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. The applicant raises several arguments, which are address in the order they were presented in the applicant’s remarks.
First, the applicant argues that Murphy does not teach the use of threads to perform data transfers and that the examiner made a “conclusory statement” to “remedy clear defects in the art”. As a preliminary matter, Murphy was not relied upon to show threading as threads are not claimed (worker nodes are). The comment that applicant has taken issue with was rather to demonstrate what Murphy does describe, namely, “The server(s) 904 can also be hardware and/or software (e.g., threads, processes, computing devices). In one example, the servers 904 can house threads to perform transformations by employing one or more features described herein. One possible communication between a client 902 and a server 904 can be in the form of a data packet adapted to be transmitted between two or more computer processes.” Ergo Murphy does describe features involving data transfers, which is relevant to the combination though does not explicitly teach the claim limitations that the rejection stated that “Murphy does not explicitly disclose”. The examiner was attempting to be helpful by describing what the art does and does not teach for the benefit of the applicant and the record.
Second, applicant argues that Theimer does not teach worker nodes operable to transfer data to storage, but rather teaches worker nodes requesting retrieval of data from storage and that retrieval nodes retrieve the data. Retrieval from a source and delivery to a target is by definition being “operable to transfer the segments to the target storage tier”. 
Finally, the applicant argues that Thiemer does not teach worker nodes that transfer data to storage. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus the applicant has ignored the fact that the rejection explicitly stated that Thiemer alone did not explicitly disclose this limitation but that in view of the combination of references the limitation would have been obvious.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims.  These arguments are considered met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165